DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020, February 3, 2021, April 9, 2021, and April 12, 2021 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D Flash Memory With Annular Channel Structure and Array Layout Thereof.
Election/Restrictions
Applicant's election with traverse of Device embodiment 1, modification A2 (Figs. 4 and 11, claims 1-3,5-14,16-18 and 20) in the reply filed on June 3, 2021 is acknowledged.  The traversal is on the ground(s) that s.  This is not found persuasive because a search for Fig. 4 with a source/drain pillars within a channel would not necessarily result in art applicable to Fig. 5 which has precise doping portions of each of the source/drain pillars.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-8, 11, and 13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/989,584 in view of Harari (US 2017/0148517) in further view of Kodama (US 2005/0199945).
Instant Application
16/989,584
1. A 3D flash memory, comprising: 	a gate stack structure disposed on a dielectric base, and comprising a plurality of gate layers electrically insulated from each other; 	a annular channel pillar disposed on the dielectric base and penetrating through the gate stack structure; 	a first source/drain pillar and a second source/drain pillar disposed on the dielectric base, located within the channel pillar and penetrating through the gate stack structure, wherein the first source/drain pillar and the second source/drain pillar are separated from each other and are each connected to the channel pillar; and 		a charge storage structure disposed 


2.  The 3D flash memory according to claim 1, wherein an insulating pillar is disposed within the cylindrical channel pillar and between the first conductive pillar and the second conductive pillar.
5.  The 3D flash memory according to claim 1, further comprising a first buried pillar and a second buried pillar that are disposed in the dielectric base, wherein the first buried pillar is connected to the first source/drain pillar, and the second buried pillar is connected to the second source/drain pillar.
3.  The 3D flash memory according to claim 1, wherein a first buried conductor is disposed horizontally under the gate stack structure and is electrically connected to the first conductive pillar, and wherein a second buried conductor is disposed horizontally under the gate stack structure and is electrically connected to the second conductive pillar.
6.  The 3D flash memory according to claim 1, wherein the charge storage structure covers an upper surface and a lower surface of each of the plurality of gate layers.
5.  The 3D flash memory according to claim 1, wherein the ferroelectric layer is on an upper surface and a lower surface of a gate layer of the plurality of gate layers.
7.  The 3D flash memory according to claim 1, wherein the charge storage structure covers an outer surface of the channel pillar.
6.  The 3D flash memory according to claim 1, wherein the ferroelectric layer surrounds an outer surface of the cylindrical channel pillar.

7.  The 3D flash memory according to claim 1, wherein the cylindrical channel pillar is continuous in a vertical direction.



 Claim 1 ‘584 does not explicitly disclose a dielectric base, first source/drain pillar, second source/drain pillar and a charge storage structure.	However, Harari discloses a dielectric base (Fig. 7b, 709, thick dielectric layer, Para [0070]) and first source pillar (Fig. 7d, 754, may be local source line, Para [0079]) and second drain pillar (Fig. 7d, 755, may be bit line corresponding to drain (Para [0079], [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the layer functions of Harari to the layers of ‘584 as they are important elements in forming memory devices (Harari, Para [0069] – [0079]).	Furthermore, Kodama discloses that ferroelectric substances can store charges (Para [0004]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the ferroelectric layer of ‘584 to be a charge storage layer as they are an essential element for non-volatile memory devices (Kodama, Para [0004]).	Claim 11, ‘584 in view of Harari and Kodama discloses the 3D flash memory according to claim 1,	Harari discloses further comprising a first transistor and a second transistor, wherein the first transistor is electrically connected to the first source/drain pillar, and the second transistor is electrically connected to the second source/drain pillar (754 and 755 connected to plurality of TFTs, Para [0079]).	Claim 13, ‘584 in view of Harari and Kodama discloses the 3D flash memory according to claim 1,	Kodama discloses wherein charges are locally trapped in the charge storage structure adjacent to the first source/drain pillar and/or the second source/drain pillar (ferroelectric of ‘584 can trap .	 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3, 9-10, 12, 14, 16-18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer was filed to overcome the double patenting rejection and the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819